Exhibit 10.21

 

 

Sky Financial Group

 

 

Incentive Compensation Program

 

 

(As in Effect January 2006)

 

 

 

 

 

 

 

 

 

 

 

Master Plan Description

January 2006



--------------------------------------------------------------------------------

Objective    It is Sky Financial Group’s objective to provide an equitable
corporate-wide incentive that awards individual and team effort in meeting or
exceeding sales and income goals and assists in the retention of key employees.
Overview    Four key performance measures will be used throughout the
organization. These measures, Client Service Quality, Balance Sheet Quality/Risk
Management, Profitability and Growth were chosen because they reflect the
results of our performance. They are used in all areas of the organization to
focus employees on common goals and to assist in building partnerships across
all business units and affiliates. All of these goals can be measured
effectively and tracked to provide frequent feedback on progress. Participants
   Eligible full-time and part-time, regular, non-commissioned based employees
of Sky Financial Group and its affiliates including, Sky Bank, Sky Trust and Sky
Insurance.

Opportunity

Levels

   An individual’s incentive compensation level is determined by the employee’s
title and functional responsibility as well as external market competitiveness
as determined through extensive surveys. The following Targets apply to the
following groups, unless the Participant’s employer has specified different or
additional criteria:      Sky Bank, Sky Trust and Sky Financial Group:      •   
Level 1: Target of 4%, up to 8% of base salary – Individuals who are responsible
for their own work under general daily supervision; duties are often routine.
Work falls under generally established rules and procedures of the company.
Examples: CSAs, Operations Associates, Processing Associates Levels I and II,
Personal Banking Associate I, Department Assistants.      •    Level 2: Target
of 6.5%, up to 13% of base salary – Positions requiring a level of expertise,
which demonstrates proficiency in a specialized field of knowledge. Also
requires independent decision-making and limited supervision. Acts as a resource
for others. Examples: Analyst positions, Team Leaders, Administrative
Assistants.      •    Level 3: Target of 7.125%, up to 14.25% of base salary –
Responsible for managing people in a small group or as one of the managers in a
large department. May manage a department function or loan portfolio. Examples:
Supervisors, Personal Banker III, Financial Center Manager I, and Loan
Consultants.      •    Level 4: Target of 15%, up to 30% of base salary –
Generally reserved for those with middle management responsibilities. Examples:
Financial Center Managers II-V, Commercial Lenders II – III      •    Level 5:
Target of 20%, up to 40% - For certain middle to senior management positions
having significant functional responsibilities      •    Level 6: Target of 25%,
up to 50% - For higher levels of senior management having significant functional
responsibilities      •    Level 7: Target of 30%, up to 60%- Financial Service
affiliate executives, certain other Senior Management within a Region



--------------------------------------------------------------------------------

     •     Level 7A: Target of 35%, up to 70%- For Regional Presidents, and
certain Financial Service affiliate executives, certain Executive Committee
members      •   Level 8: Target of 40%, up to 80% - Regional Presidents with
additional responsibilities, certain Executive Committee members      •   Level
9: Target of 50%, up to 100% - Certain Executive Committee members      •  
Level 10: Target of 60%, up to 120% - Certain Executive Committee members      •
  Level 11: Target of 70%, up to 140% - CEO, Sky Financial Group      Sky
Insurance:      •   Level 45: up to 6%- Sky Insurance Ohio Region non-producers

Performance

Goals

   Performance goals may be set in any of five general categories:      •  
Corporate goals, which reflect, measured results for the corporation and
therefore emphasize teamwork and cooperation among all Participants.      •  
Regional goals, which reflect the measured results for a region and therefore
focus on results of a specific region.      •   District goals, which reflect
the measured results for a district and therefore focus on results of a specific
district.      •   Group goals, which reflect the measured results for a group
and therefore focus on results of a specific group.      •   Individual goals,
which reflect the measured results of personal results by a single Participant.
     Each Participant’s total opportunity can be based on any of the above types
of goals selected by the CEO, at his sole discretion. The mix and weighting of
the types of goals and/or their use in determining awards need not be the same
for all Participants or any group of Participants.

Goal

Achievement

   Goals will have three general levels of achievement. Award opportunities for
results achieved between these levels will be interpolated. All goals and
opportunity levels shall be reviewed and established in light of existing
economic conditions and the company’s then existing strategic objectives so that
the Program retains its purpose of motivating and rewarding employees for
producing those realistic, focused results.      •   Program “Entry” (describes
the minimum result necessary to generate an incentive award.      •   Program
“Target” (a.k.a. “goal”) describes a stretch goal that is set in conjunction
with the company’s business plan.      •   Program “Maximum” describes
outstanding results for which the maximum available incentive awards will be
payable.      •   Linkage has been created between the goals to ensure
concentration on all of the performance measures. Performance under 50% of any
goal will offset total payout. (*except in “funded” Trust scorecards and in Sky
Insurance)      •   “Uncapped” goals and results are available to employee
groups meeting the following criteria: must be able to measure relationship
between profit

 

2



--------------------------------------------------------------------------------

         produced and incentive paid (revenue, volume, quantity, quality,
margin, etc.) Eligibility   All full-time and part-time, regular,
non-commissioned based employees are eligible to participate in the incentive
compensation program from the time of hire or assignment to the position.
Employees must meet expectations as determined by their performance evaluations
with a minimum performance rating of a “2” for continued participation in the
Program. Since the purpose of the Program is retention, an employee must remain
continuously employed until the date that incentives are paid - typically in
February of the following year - to receive his or her incentive compensation
payment, unless the Company terminates the employee after year end but before
the incentive is paid, due to a restructuring or reduction in force.

Administrative

Authorities

  The CEO of Sky Financial Group, at his discretion, is responsible for
administration of the Program, with oversight by the Compensation Committee of
the Board of Directors, and subject to the authority reserved by the
Compensation Committee in its Charter, the CEO is authorized to:     •     
Determine individuals’ eligibility to participate and to receive incentive
compensation payments;     •    Approve payments under the Program and adjust
accordingly if overpayments occur as a result of semi-annual progress payments;
    •    Interpret and apply the language of this document in individual
situations and resolve any ambiguities; and,     •    Approve continuation of
the Program from year to year and substantive modifications to the Program
language. Program Year   The incentive compensation program operates on a
Calendar-year basis (January 1 through December 31) and will be reviewed or
modified, as appropriate, annually. Payment Timing   This is an annual program
that provides incentive compensation for employees who meet or exceed the
defined goals of the program. Incentive compensation will be paid after the
close of the Program Year, but no later than February 15.

Mid-Year

Progress Payments

  To provide ongoing incentive throughout the Program Year, Sky Financial Group
may make mid-year progress payments to eligible employees at incentive levels 1,
2, and 3 based on the June 30 year-to-date performance.     Employees will be
eligible for mid-year progress payments based on actual performance results
against projected YTD performance results. These results are then divided by 2
and a 25% hold back is applied. This is an annual Program with mid-year progress
payments netted out.

Mid-Year

Progress Payment Calculation

  Mid-year progress payments will be calculated as follows for a level 1
employee (4% at “target”) with a $20,000 annual salary:

 

 

 

3



--------------------------------------------------------------------------------

    Year to date performance for first half    = 100% (at “target” performance
for all goals)     June YTD Earnings    =$10,000     4% of $10,000    =$400    
Multiply by .75 (hold back)    = $300 Mid-Year Progress Payment Net Year-End
Award   At year-end, total incentive earned will be calculated based on full
year’s Eligible Earnings. Subtract the mid-year progress payment and the
difference is the net year-end award.     Example:          Year End
Performance                    = 150% of “target”     (Or 4% X 150% = 6%)       
  Total Earnings= $20,000     6% x 20,000 = $1,200     Minus          Mid-year
progress payment =            $300     Net Year End Incentive Payout =   
        $900 Adjusting of Goals   Goals may be adjusted during the Program Year
by the CEO, at his sole discretion for circumstances such as restructuring,
acquisitions, and General Ledger reclassifications. The CEO also may adjust
forecasts if unforeseen negative events affecting performance should occur.
Changes to goals will be infrequent. The approval of the CEO is required to make
any changes. “Windfalls”   The CEO reserves the right to adjust the credit on
unusual transactions (“windfalls”), in his sole discretion, to reflect more
appropriately the amount of effort involved. The possibility of such an
adjustment will be communicated as soon as the circumstances are evident to
management. Tracking and Reporting   All tracking and reporting at Sky Financial
Group will be administered by local management in conjunction with the Corporate
Finance Officer and the Director of Compensation. Tracking and reporting will be
communicated on a frequent basis. Partial-Year Participation for New Employees,
Leaves of Absence, Transfers, and Retirees   The Program is predicated on
full-year effort and eligible Participant incentives will be based on full-year
results. In order to be eligible to receive incentive compensation, a
Participant must have been employed during the incentive period and remain
continuously employed until the date in which incentives are paid - typically in
February of the following year. However, certain exceptions may apply, as
described below, or as approved by the CEO. New Hires   Employees are eligible
for participation in the incentive compensation program as soon as they are
assigned to an eligible position. Their year-end incentive earnings will be
based on actual, eligible compensation received during the Program Year. Leave
of absence   An Employee may be eligible to participate in the Incentive
Compensation Program for a Program Year during which he or she takes a leave of

 

4



--------------------------------------------------------------------------------

     absence. However, neither short-term nor long-term disability earnings will
be included in Eligible Earnings. Transfers    Transfers make the Participant
eligible for prorated incentive compensation. If an employee transfers to
another department and/or region (within the same affiliate or another
affiliate), or changes positions resulting in an incentive level change and/or
incentive model change - at any time throughout the Program Year, his/her
incentive compensation under this Incentive Compensation Program will be
prorated based on year-end results.      At the end of the year, the amount of
the annual award will be determined from the Incentive Compensation Program. The
prorated partial-year payment will be determined using this formula:     

Number of full months in position/model/level

   X annual award                                               12        
Payments will be calculated at year-end and paid at the same time as other
Participants. Retirees    A retiree is eligible for incentive compensation for
the Program Year in which he or she retires, based on Eligible Earnings for that
Year. The CEO, at his sole discretion, may determine to make an incentive
compensation payment to a Participant who retires during the year and: (i) has
received a performance rating of at least a 3, (ii) has attained age 55 with at
least 10 years of service with the Company, or age 65 with at least 5 years of
service, and (iii) is not entitled to receive severance payments. Program
Continuation    Sky Financial Group’s management intends that this Program, in
current or modified form will be continued from year to year. Continuation will
be formally evaluated at the conclusion of each Program Year. Management may
decide to discontinue the Program any time it no longer serves the Company’s
interests; however, a decision to discontinue the Program shall not affect
incentive amounts earned in the just concluded Program Year, but not yet paid.
Eligible Earnings    Eligible Earnings include base salary and overtime
earnings. It excludes Blue Skies awards, bonuses, commissions, skill-based pay,
and short-term disability earnings. Base salary and overtime earned during a
period of non-performance (at the “1” rating) are not considered Eligible
Earnings for the year-end calculation. Employment Status    Nothing in this
Program shall change the normal employee/employer relationship or be interpreted
as a guarantee of continued employment. Nor shall the payment of incentive
compensation awards be construed as an indication that overall job performance
is satisfactory. Tax Withholding    All applicable income, payroll and other
taxes will be withheld from incentive compensation payments. Employer-Specific
   An employer within the Sky Financial Group may specify in writing, with the

 

5



--------------------------------------------------------------------------------

Criteria    approval of the CEO, additional or different criteria for
eligibility to participate, Eligible Earnings, plan administration and
applicable formulas.

 

6